Case 1:20-cv-05364-AT Document 14 Filed 09/11/20 Page 1 of 1

 

 

USDC SDNY
UNITED STATES DISTRICT COURT DOCUMENT
SOUTHERN DISTRICT OF NEW YORK ELEC TRONICALLY FILED
JOSEPH GUGLIELMO, on behalf of himself and DOC #: —
all others similarly situated, DATE FILED: _ 9/11/2020
Plaintiff,
-against- 20 Civ. 5364 (AT)
COTE & CIEL INC., ORDER
Defendant.

 

 

ANALISA TORRES, District Judge:

An initial pretrial conference is scheduled in this action for September 15, 2020, at 10:20
a.m. The conference will proceed in accordance with the Court’s Emergency Rules and Practices in
Light of COVID-19. Accordingly, it is ORDERED that at 10:20 a.m. on September 15, 2020, the
parties shall call into the Court’s dedicated conference line at (888) 398-2342 or (215) 861-0674, and
then enter the access code 5598827, followed by the pound sign.

On July 15, 2020, the Court ordered the parties to submit a joint letter and proposed case
management plan by September 8, 2020. ECF No. 7 §§ 4—5. That submission is now overdue.
Accordingly, it is hereby ORDERED that the parties shall submit their joint letter and proposed case
management plan by 12:00 p.m. on September 14, 2020.

SO ORDERED.

Dated: September 11, 2020
New York, New York

O7-

ANALISA TORRES
United States District Judge

 
